DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 03/04/2022, is acknowledged.
Applicant has previously elected with traverse the invention of Group I, claims 1-6 and 16-30, drawn to a cleansing product comprising fibrous elements, comprising hydroxyl polymers comprising starch or modified starch, oil ingredients and free of surfactant.  Applicant further elected: soybean oil as oil ingredient (claim 1); caprylic/capric triglyceride as an oils ingredient with ester (claim 5); corn starch as a natural starch (claim 17); polyvinyl alcohol as a polymer (claim 23); sorbitol as a plasticizer (claim 26).
Claims 1-7, 16-21, 23, 25, 28-33, 37, 38 are pending in this action.  Claims 8-15, 24, 26-27, 34-36 have been cancelled.  Claim 22 has been cancelled previously.  Claims 1-3, 5-7, 16-21, 23, 25, 28-33 have been amended.  Claim 7 has been amendment as being dependent on claim 1.  Claims 31-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  New claims 37 and 38 have been added.  No new matter was added.  Claims 1-7, 16-21, 23, 25, 28-30, 37, 38 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's arguments, filed on 03/07/2022, have been fully considered, but they moot in view of amendments to the claimed.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 62/880,982, filed July 31, 2019.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  
For the record, the information disclosure statement, filed previously on 12/22/2021, recites the reference WO 2016/090514 (“Composition For Cleaning And Conditioning Electrical Contacts”), and the relevance of said reference to the instant application is unclear and needs to be clarified.  Clarification is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-6, 17, 19-20, 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claims 2-5, 17, 19, 23 are not reasonably clear, because alternatives that can be used in the claimed compositions are not clearly delineated.  Applicant is advised to use a proper Markush group language, e.g., “oily composition comprises an oil ingredient selected from the group consisting of A, B, ..., C and a mixture thereof” (as in claim 2).  Clarification is required.  
Claims 6 and 20 are rejected as being dependent on rejected claims 5 and 19 and failing to cure the defect.
Further, to expedite prosecution, it is suggested that claims 31-33 (withdrawn) should also be clarified.  For instance, in claim 31 it is unclear which product comprises “a plurality of water-soluble fibrous elements”, and what product is considered/claimed as a first product.  Further, the method steps recited in claims 32 and 33, e.g., “applying surface” (claim 32); “wetting the 2nd cleansing product with water to obtain a cleansing solution” (claim 33) are not clear and need to be clarified.  Furthermore, the acronym “TEA” should be removed, because said acronym is not used in proceeding claims.  
Applicant is advised to clarify the claim language to place the application in condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 7, 16, 18, 21, 25, 28-30, 37-38:  The prior art teaches the use of starch fibers in cleaning products, wherein said starch may be uncross-linked, and wherein surfaces of said fibers can be impregnated with an oil (e.g.,  US 2011/0033509, US 8,197,830). 
The prior art does not teach or suggest the use of cleansing products comprising a fibrous structure comprising uncross-linked starch fibers and having dimensions and basis weight as instantly claimed.  Applicant teaches that said cleansing products can be used for make-up removal from the skin, preferably for eye make-up removal, e.g., for removal long-lasting make-up products such as waterproof mascaras or double-action mascaras, and wherein said cleansing products (i) are sufficiently flexible to be applied under the eye and at each corner of the ocular region of the facial skin; and (ii)  are non-irritant to the mucous membrane of the eye and do not cause any discomfort to the user such as a smarting or stinging sensation.

Conclusion
Claims 1, 7, 16, 18, 21, 25, 28-30, 37-38 are allowed.
Claims 2-6, 17, 19-20, 23 are rejected.  
Claims 31-33 are withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615